October 6, 2010 Mr. Mark P. Shuman Legal Branch Chief Division of Corporate Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE:Intermec, Inc. Extension Request File No. 001-13279 Definitive Proxy Statement on Schedule 14A Filed April 16, 2010 Dear Mr. Shuman, This letter is to confirm that we need to request an extension to the date for the submission of our response to your letter dated September 22, 2010, from October 6, 2010 to October 20, 2010. Thank you for your consideration.The extended submission date will permit us to fully and properly respond to the points raised in your letter. Sincerely, /s/ Robert J. Driessnack Robert J. Driessnack Senior Vice President and Chief Financial Officer Intermec, Inc.
